


Deed of Amendment
13 September 2011
Between the parties
Peabody Energy Corporation of 701 Market Street, St Louis Missouri, United
States of America, 63101 
ArcelorMittal S.A. of19 avenue de la Liberté L-2930 Luxembourg City, Luxembourg
Peabody Acquisition Co. No. 2 Pty Ltd ACN 146 797 417 of Level 13, BOQ Centre,
259 Queen Street, Brisbane, Queensland 4000
ArcelorMittal Netherlands B.V. of Eemhavenweg 70, 3089 KH Rotterdam, Netherlands
ArcelorMittal Mining Australasia B.V. of Eemhavenweg 70, 3089 KH Rotterdam,
Netherlands
PEAMCoal Holdings Pty Ltd (ACN 152 004 398) of Level 13, BOQ Centre, 259 Queen
Street, Brisbane, QLD 4000 (formerly Peabody Acquisition Co. No. 3 Pty Ltd)



1
We, the parties, refer to the Deed of Guarantee between us dated 29 July 2011
(the Deed of Guarantee).

2
The Deed of Guarantee is amended and restated to read as set out in the Schedule
(with the amendments marked for ease of identification).

3
This Deed takes effect, and we agree to be bound by the Deed of Guarantee (as
amended by this Deed), from the date of this Deed.

4
Except as specifically amended by this Deed, all terms and conditions of the
Deed of Guarantee remain in full force and effect. With effect from the date of
this Deed, the Deed of Guarantee (as amended by this Deed), is to be read as a
single integrated document incorporating the amendments effected by this Deed.

5
This Deed is governed by the laws of New South Wales. We irrevocably submit to
the non-exclusive jurisdiction of the courts of New South Wales and courts
competent to hear appeals from those courts.

6
This Deed may be executed in any number counterparts. All counterparts, taken
together, constitute one instrument. We may execute this Deed by signing any
counterpart.

Executed and delivered as a deed
 
Signed, sealed and delivered by
Peabody Energy Corporation
by its Authorized Officer
sign here 
/s/ Robert L. Reilly
 
 
Authorized Officer
 
print name
Robert L. Reilly
 
 
in the presence of
 
sign here 
/s/ Allen Capdeboscq
 
 
Witness
 
print name
Allen Capdeboscq
 
 







--------------------------------------------------------------------------------




 
Signed, sealed and delivered by
ArcelorMittal S.A.
by its attorney
sign here 
/s/ Sudhir Maheshwari
/s/ Peter Kukielski
 
Attorney
 
print name
Sudhir Maheshwari
Peter Kukielski
 
in the presence of
 
sign here 
/s/ Guillaume Vercaemer
 
 
Witness
 
print name
Guillaume Vercaemer
 
 





 
Signed, sealed and delivered by
ArcelorMittal Mining Australasia B.V.
by its attorney
sign here 
/s/ Gregory Golding
 
 
Attorney
 
print name
Gregory Golding
 
 
in the presence of
 
sign here 
/s/ Paul Schroder
 
 
Witness
 
print name
Paul Schroder
 
 



 


 
Signed, sealed and delivered by
ArcelorMittal Netherlands B.V.
by its attorney
sign here 
/s/ Gregory Golding
 
 
Attorney
 
print name
Gregory Golding
 
 
in the presence of
 
sign here 
/s/ Paul Schroder
 
 
Witness
 
print name
Paul Schroder
 
 









--------------------------------------------------------------------------------




 
Signed, sealed and delivered by
Peabody Acquisition Co. No. 2 Pty Ltd in accordance with section 127 of the
Corporations Act 2001 (Cth)
by
sign here 
/s/ Murray Paul Hundleby
 
 
Company Secretary
 
print name
Murray Paul Hundleby
 
sign here 
/s/ Julian Derek Thornton
 
 
Director
 
print name
Julian Derek Thornton
 
 



 
Signed, sealed and delivered by
PEAMCoal Holdings Pty Ltd in accordance with section 127 of the Corporations Act
2001 (Cth)
by
sign here 
/s/ Murray Paul Hundleby
 
 
Company Secretary
 
print name
Murray Paul Hundleby
 
sign here 
/s/ Julian Derek Thornton
 
 
Director
 
print name
Julian Derek Thornton
 
 





Schedule
Amended and Restated Deed of Guarantee




































--------------------------------------------------------------------------------








 
Deed
 
 
 
 
 
 
 
Deed of Guarantee
 
 
 
 
 
Peabody Energy Corporation
ArcelorMittal S.A.
ArcelorMittal Netherlands B.V.
ArcelorMittal Mining Australasia B.V.
Peabody Acquisition Co. No. 3 Pty Ltd
Peabody Acquisition Co. No 2 Pty Ltd
 
 
 
 
 
 
 
 





Deed of Guarantee
Date 29 July 2011 (as amended and restated on 13 September 2011)




--------------------------------------------------------------------------------




Between the parties
 
Peabody
Peabody Energy Corporation
of 701 Market Street, St. Louis, Missouri, United States of America, 63101
(Peabody)
Peabody Shareholder
Peabody Acquisition Co. No. 2 Pty Ltd
ACN 146 797 417 of Level 13, BOQ Centre, 259 Queen Street, Brisbane, Queensland
4000
(Peabody Shareholder)
ArcelorMittal
ArcelorMittal S.A.
of 19 avenue de la Liberté, L-2930 Luxembourg City, Luxembourg
(ArcelorMittal)
AM
ArcelorMittal Netherlands B.V.
of Eemhavenweg 70, 3089 KH Rotterdam, Netherlands
(AM)
AM BV2
ArcelorMittal Mining Australasia B.V.
of Eemhavenweg 70, 3089 KH Rotterdam, Netherlands
(AM BV2)
Holdco
Peabody Acquisition Co. No. 3 Pty Ltd
ACN 152 004 398 of Level 13, BOQ Centre, 259 Queen Street, Brisbane, Queensland
4000
(Holdco)







Recitals
1 Holdco, a subsidiary of Peabody Shareholder and an indirect subsidiary of
Peabody, owns all the shares in Bidco.
2 Bidco may propose to make an off-market takeover bid for all of the shares on
issue in Macarthur Coal Limited (Macarthur) (the Takeover Bid).
3 Holdco, Bidco, AM, AM BV2 and Peabody Shareholder are parties to the
Co-operation and Contribution Agreement pursuant to which Peabody Shareholder
and AM BV2 will provide funding to Holdco, in the ratio of 60:40, in exchange
for a proportionate number of shares in Holdco. Holdco is to fund Bidco for the
sole purposes of:
- paying for the Macarthur shares acquired by Bidco as a result of the Takeover
Bid; and
- paying any Duty arising in connection with the Takeover Bid.
4 Holdco, Bidco, AM, AM BV2 and Peabody Shareholder are also parties to the
Shareholders' Deed which regulate their respective rights in Holdco.
5 Peabody has, at the request of AM, agreed to grant a guarantee and indemnity
in favour of AM in relation to various obligations of Peabody Shareholder under
the Co-operation and Contribution Agreement and Peabody Shareholder's payment
obligation upon AM's exit from Holdco under the Shareholders' Deed on the terms
of this deed.
6 ArcelorMittal has, at the request of Holdco, agreed to grant a guarantee and
indemnity in favour of Holdco in relation to various obligations of AM and
AM BV2 under the Co-operation and Contribution Agreement and the Shareholders'
Deed on the terms of this deed.
This deed witnesses as follows:







1
1 Definitions and interpretation and agreement components

1.
1.1 Deed components

This deed includes any schedule.
2.
1.2 Definitions





--------------------------------------------------------------------------------




The meanings of the terms used in this deed are set out below, unless the
context otherwise appears or requires.
Term
Meaning
Acceptance Deed
the acceptance deed in the agreed form to be entered into on or about the date
on which this deed was amended between Peabody Shareholder and Bidco.
Bidco
Peabody Acquisition Co. No. 4 Pty Ltd (ACN 152 004 772).
Business Day
a day on which banks are open for business in Brisbane (Australia), Paris
(France) and St. Louis, Missouri (United States of America) other than a
Saturday, Sunday or public holiday in Brisbane (Australia), Paris (France) and
St. Louis, Missouri (United States of America) and which is a 'business day' as
defined in the official listing rules of ASX.
Duty
any stamp, transaction or registration duty or similar charge imposed by any
Governmental Agency and includes any interest, fine, penalty, charge or other
amount imposed in respect of any of them, but excludes any Tax.
Claim
any claim, demand, legal proceeding or cause of action including any claim,
demand, legal proceeding or cause of action:
1 based in contract (including breach of any warranty);
2 based in tort (including misrepresentation or negligence);
3 under common law or equity; or
4 under statute (including the Competition and Consumer Act 2010 (Cth), or like
provisions in any state or territory legislation),
in any way relating to this deed or the transactions contemplated by it.
Co-Investment Deed
the co-investment deed in the agreed form to be entered into on or about the
date on which this deed was amended between Peabody Shareholder and AM BV2.
Control
has the meaning given in section 50AA of the Corporations Act.
Co-operation and Contribution Agreement
the Co-operation and Contribution Agreement entered into on or about the date of
this deed by Peabody Shareholder, AM, AM BV2, Holdco and Bidco (including, for
the avoidance of doubt, any amendment to, or amendment and restatement of the
Contribution and Co-operation Agreement).
Corporations Act
the Corporations Act 2001 (Cth).
Governmental Agency
any government or governmental, administrative, monetary, fiscal or judicial
body, department, commission, authority, tribunal, agency or entity in any part
of the world.
GST
goods and services tax or similar value added tax levied or imposed in Australia
under the GST Law or otherwise on a supply.
GST Act
the A New Tax System (Goods and Services Tax) Act 1999 (Cth).
GST Law
has the same meaning as in the GST Act.
Loss
losses, liabilities, damages, costs, charges and expenses and includes Taxes,
Duties and tax costs.
Pre-Bid Acceptance Deed
the pre-bid acceptance deed entered into on or about the date of this deed by AM
and Bidco.
Shareholders' Deed
the Shareholders' Deed to be entered into on or about the date of this deed by
Peabody Shareholder, AM, AM BV2, Holdco and Bidco.
Tax
any tax, levy, charge, impost, fee, deduction, goods and services tax,
compulsory loan or withholding, that is assessed, levied, imposed or collected
by any Governmental Agency and includes any interest, fine, penalty, charge, fee
or any other amount imposed on, or in respect of any of the above but excludes
Duty.



3.
1.3 Interpretation

In this deed headings and words in bold are inserted for convenience and do not
affect the interpretation of this deed and unless the contrary intention
appears:
(a)
a reference to this deed or another instrument includes any variation or
replacement of any of them;

(b)
a reference to a statute, ordinance, code or other law includes regulations and
other instruments under it and consolidations, amendments, re‑enactments or
replacements of any of them;

(c)
the singular includes the plural and vice versa;

(d)
the word 'person' includes a firm, a body corporate, an unincorporated
association or an authority;





--------------------------------------------------------------------------------




(e)
a reference to a person includes a reference to the person's executors,
administrators, successors, substitutes (including persons taking by novation)
and assigns;

(f)
if a period of time is specified and dates from a given day or the day of an act
or event, it is to be calculated exclusive of that day;

(g)
a reference to a day is to be interpreted as the period of time commencing at
midnight and ending 24 hours later;

(h)
if an act prescribed under this deed to be done by a party on or by a given day
is done after 5.00pm on that day, it is taken to be done on the next day;

(i)
if an event must occur on a stipulated day that is not a Business Day then the
stipulated day will be taken to be the next Business Day;

(j)
a reference to time is a reference to time in Brisbane, Australia;

(k)
a reference to any thing (including any amount) is a reference to the whole and
each part of it and a reference to a group of persons is a reference to any one
or more of them;

(l)
a reference to a part, clause, party, attachment, exhibit or schedule is a
reference to a part and clause of, and a party, attachment, exhibit and schedule
to, this deed and a reference to this deed includes any attachment, exhibit and
schedule;

(m)
a reference to $ is to Australian currency unless denominated otherwise;

(n)
a term defined in the Corporations Act shall have the same meaning in this deed;
and

(o)
any reference to, or which relates to, the date of this deed (or similar) is to
29 July 2011.

4.
1.4 Inclusive expressions

Specifying anything in this deed after the words 'including', 'includes' or 'for
example' or similar expressions does not limit what else is included unless
there is express wording to the contrary.
2
2 Guarantees and indemnities

1.
2.1 Peabody guarantee and indemnity

(a)
Peabody unconditionally and irrevocably guarantees to AM and AM BV2 the due and
punctual performance of:

(1)
Peabody Shareholder's obligations under the Co-operation and Contribution
Agreement;

(2)
Peabody Shareholder's obligations under the Shareholders' Deed;

(3)
Peabody Shareholder's obligations under the Acceptance Deed; and

(4)
Peabody Shareholder's obligations under the Co-Investment Deed,

(collectively, the Peabody Relevant Obligations).
(b)
If Peabody Shareholder does not comply with any of the Peabody Relevant
Obligations on time and in accordance with the Co-operation and Contribution
Agreement, the Shareholders' Deed, the Acceptance Deed or the Co-Investment Deed
(as applicable), then Peabody agrees to comply with those obligations on demand
from AM and AM BV2 (as applicable). A demand may be made whether or not AM or AM
BV2 has first made demand on Peabody Shareholder.

(c)
As a separate and additional liability, Peabody indemnifies AM and AM BV2
against all Loss, actions, proceedings and judgments of any nature, incurred by,
brought, made or recovered against AM or AM BV2 arising from:

(1)
any default or delay in the due and punctual performance by Peabody Shareholder
of the Peabody Relevant Obligations; or

(2)
an obligation Peabody Shareholder would otherwise have under the Peabody
Relevant Obligations that is found to be void, voidable or unenforceable; or

(3)
an obligation Peabody would otherwise have under clauses 2.1(a) or 2.1(b) that
is found to be void, voidable or unenforceable.

Peabody agrees to pay amounts due under this clause 2.1(c) on demand from AM or
AM BV2. AM and AM BV2 do not need to incur expense or make payment before
enforcing this right of indemnity.
2.
2.2 ArcelorMittal guarantee and indemnity

(a)
ArcelorMittal unconditionally and irrevocably guarantees to Peabody Shareholder
and Holdco, the due and punctual performance of all of AM's and AM BV2's
obligations (as applicable) under the Co-operation and Contribution Agreement,
under the Shareholders' Deed, under the Pre-Bid Acceptance Deed and under the
Co-Investment Deed (collectively the, AM Relevant Obligations).





--------------------------------------------------------------------------------




(b)
If AM or AM BV2 does not comply with any of the AM Relevant Obligations on time
and in accordance with the Co-operation and Contribution Agreement, the
Shareholders' Deed, the Pre-Bid Acceptance Deed or the Co-Investment Deed (as
applicable), then ArcelorMittal agrees to comply with those obligations on
demand from Peabody Shareholder or Holdco, as the case may be. A demand may be
made whether or not Peabody Shareholder or Holdco has first made demand on AM or
AM BV2.

(c)
As a separate and additional liability, ArcelorMittal indemnifies Peabody
Shareholder and Holdco against all Loss, actions, proceedings and judgments of
any nature, incurred by, brought, made or recovered against Peabody Shareholder
or Holdco arising from:

(1)
any default or delay in the due and punctual performance of the AM Relevant
Obligations;

(2)
an obligation AM or AM BV2 would otherwise have under the AM Relevant
Obligations that is found to be void, voidable or unenforceable; or

(3)
an obligation ArcelorMittal would otherwise have under clauses 2.2(a) or 2.2(b)
that is found to be void, voidable or unenforceable.

ArcelorMittal agrees to pay amounts due under this clause 2.1(c) on demand from
Peabody Shareholder or Holdco. Peabody Shareholder and Holdco do not need to
incur expense or make payment before enforcing this right of indemnity.
3
3 Extent of guarantees and indemnities

(a)
The liability of Peabody and the rights given to AM and AM BV2 under this deed
are not affected by any act or omission or any other thing which might otherwise
affect them under law or otherwise. For example, those rights and liabilities
are not affected by any act or omission:

(1)
varying or replacing in any way and for any reason any agreement or arrangement
under which the obligations guaranteed under clause 2.1(a) are expressed to be
owing; or

(2)
releasing Peabody Shareholder or giving Peabody Shareholder a concession (such
as more time to pay).

(b)
The liability of ArcelorMittal and the rights given to Peabody Shareholder and
Holdco under this deed are not affected by any act or omission or any other
thing which might otherwise affect them under law or otherwise. For example,
those rights and liabilities are not affected by any act or omission:

(1)
varying or replacing in any way and for any reason any agreement or arrangement
under which the obligations guaranteed under clause 2.2(a) are expressed to be
owing; or

(2)
releasing AM, AM BV2 or both or giving AM, AM BV2 or both a concession (such as
more time to pay).

4
4Duration

1.
4.1 Continuing guarantees and indemnities

Subject to clause 4.2, this deed remains in full force and effect for so long
as:
(a)
Peabody Shareholder has any liability or obligation to AM or AM BV2 under the
Peabody Relevant Obligations; or

(b)
AM or AM BV2 has any liability or obligation to Peabody Shareholder or Holdco
under the AM Relevant Obligations,

until all of those liabilities or obligations have been fully discharged.
2.
4.2 Term of guarantees and indemnities

(a)
Notwithstanding anything else in this deed:

(1)
subject to the remainder of this clause 4.2(a), the liability of Peabody and the
rights given to AM and AM BV2 under this deed shall only remain in full force
and effect for so long as Peabody Shareholder is Controlled by Peabody and shall
thereafter terminate and cease to be of any further force or effect;

(2)
if Peabody ceases to Control the Peabody Shareholder during the Sale Right
Period (as defined in the Shareholders' Deed) in circumstances where the
provisions of clause 4.2(a)(3) do not apply, the liability of Peabody and the
rights given to AM and AM BV2 under this deed, with respect to the payment
obligations in clauses 21.1(d) and 21.1(f) of the Shareholders' Deed only, shall
remain in full force and effect until:





--------------------------------------------------------------------------------




(A)
if a Sale Right Notice (as defined in the Shareholders' Deed) has not been
delivered before the end of the Sale Right Period, the end of the Sale Right
Period; or

(B)
if a Sale Right Notice (as defined in the Shareholders' Deed) has been delivered
before the end of the Sale Right Period which has not completed by the end of
the Sale Right Period, the Sale Right Shares Closing Date (as defined in the
Shareholders' Deed),

and shall thereafter terminate and cease to be of any further force or effect;
and
(3)
if Peabody ceases to Control the Peabody Shareholder (as defined in the
Shareholders' Deed) as a result of a Peabody Sale (as defined in the
Shareholders' Deed) and AM is provided with a guarantee in relation to the
obligations under clauses 21.1(d) and 21.1(f) of the Shareholders' Deed on terms
that are substantially equivalent to the guarantee given by Peabody in this deed
from a person that has a credit rating (as rated by Standard & Poors or Moody's)
that is not lower than Peabody's, then the liability of Peabody and the rights
given to AM and AM BV2 under this deed will terminate and will cease to be of
any further force or effect.

(b)
Notwithstanding anything else in this deed, the liability of ArcelorMittal and
the rights given to Peabody Shareholder and Holdco under this deed shall only
remain in full force and effect for so long as AM and AM BV2 are Controlled by
ArcelorMittal and shall thereafter terminate and cease to be of any further
force or effect.

(c)
This clause 4.2 does not affect any rights that have accrued to a party before
its rights under this deed terminated and ceased to be of any further force or
effect.

5
5 No withholdings

(a)
All payments that become due under this deed, must be made free and clear and
without deduction of all present and future withholdings (including taxes,
duties, levies, imposts, deductions and charges of Australia or any other
jurisdiction).

(b)
If Peabody is compelled by law to deduct any withholding, then in addition to
any payment due under this deed, it must pay to AM or AM BV2 such amount as is
necessary to ensure that the net amount received by AM or AM BV2 after
withholding equals the amount AM or AM BV2 would otherwise been entitled to if
not for the withholding.

(c)
If ArcelorMittal is compelled by law to deduct any withholding, then in addition
to any payment due under this deed, it must pay to Peabody Shareholder or Holdco
such amount as is necessary to ensure that the net amount received by Peabody
Shareholder or Holdco after withholding equals the amount Holdco would otherwise
been entitled to if not for the withholding.

6
6 Currency

All moneys that become liable to be paid under this deed must be paid in the
currency in which they are payable under the Shareholders' Deed and the
Co-operation and Contribution Agreement, as applicable, and free of any
commissions and expenses relating to foreign currency conversion or any other
charges or expenses.
7
7 Suspension of rights

1.
7.1 Peabody's rights are suspended

As long as any obligation is required, or may be required, to be complied with
in connection with this deed, Peabody may not, without AM's consent:
(a)
reduce its liability under this deed by claiming that it, Peabody Shareholder,
Holdco or any other person has a right of set-off or counterclaim against AM or
AM BV2;

(b)
claim, or exercise any right to claim, to be entitled (whether by way of
subrogation or otherwise) to the benefit of another guarantee, indemnity,
mortgage, charge or other encumbrance:

(1)
in connection with the Co-operation and Contribution Agreement, the
Shareholders' Deed or any other amount payable under this deed; or

(2)
in favour of a person other than AM in connection with any obligations of, or
any other amounts payable, by Peabody Shareholder or Holdco to, or for the
account of, that other person; or

(c)
claim an amount in the liquidation, administration or insolvency of Peabody
Shareholder or Holdco or of another guarantor of any of the Peabody Shareholder
or Holdco's obligations.

2.
7.2 ArcelorMittal's rights are suspended





--------------------------------------------------------------------------------




As long as any obligation is required, or may be required, to be complied with
in connection with this deed, ArcelorMittal may not, without Holdco's consent:
(a)
except as provided for in clause 3.3(b) of the Co-operation and Contribution
Agreement, reduce its liability under this deed by claiming that it or AM or AM
BV2 or any other person has a right of set-off or counterclaim against Peabody
Shareholder or Holdco;

(b)
claim, or exercise any right to claim, to be entitled (whether by way of
subrogation or otherwise) to the benefit of another guarantee, indemnity,
mortgage, charge or other encumbrance:

(1)
in connection with the Co-operation and Contribution Agreement, the
Shareholders' Deed or any other amount payable under this deed; or

(2)
in favour of a person other than Peabody Shareholder or Holdco in connection
with any obligations of, or any other amounts payable, by AM or AM BV2 to, or
for the account of, that other person; or

(c)
claim an amount in the liquidation, administration or insolvency of AM or AM BV2
or of another guarantor of any of AM's or AM BV2's obligations.

8
8 Guarantor's liability

(a)
Peabody's liability in respect of any Claim shall not exceed Peabody
Shareholder's liability in respect of that Claim.

(b)
ArcelorMittal's liability in respect of any Claim shall not exceed AM's
liability or AM BV2's liability (as the case may be) in respect of that Claim.

9
9 Duties, costs and expenses

1.
9.1 Duties

The parties must pay equally all Duty in respect of the execution, delivery and
performance of this deed, unless otherwise provided for in this deed.
2.
9.2 Parties to pay own other costs

(a)
Except as set out in clause 9.1 and unless otherwise provided for in this deed,
each party must pay its own costs and expenses in respect of the negotiation,
preparation, execution, delivery and registration of this deed and any other
deed or document entered into or signed under this deed.

(b)
Any action to be taken by any party in performing its obligations under this
deed must be taken at its own cost and expense unless otherwise provided in this
deed.

10
10 GST

1.
10.1 Definitions

Words used in this clause 10 that have a defined meaning in the GST Law have the
same meaning as in the GST Law unless the context indicates otherwise.
2.
10.2 GST

(a)
Unless expressly included, the consideration for any supply under or in
connection with this deed does not include GST.

(b)
To the extent that any supply made under or in connection with this deed is a
taxable supply (other than any supply made under another deed that contains a
specific provision dealing with GST), the recipient must pay, in addition to the
consideration provided under this deed for that supply (unless it expressly
includes GST) an amount (additional amount) equal to the amount of that
consideration (or its GST exclusive market value) multiplied by the rate at
which GST is imposed in respect of the supply. The recipient must pay the
additional amount at the same time as the consideration to which it is
referable.

(c)
Whenever an adjustment event occurs in relation to any taxable supply to which
clause 10.2(b) applies:

(1)
the supplier must determine the amount of the GST component of the consideration
payable; and

(2)
if the GST component of that consideration differs from the amount previously
paid, the amount of the difference must be paid by, refunded to or credited to
the recipient, as applicable.

3.
10.3 Tax invoices

The supplier must issue a tax invoice to the recipient of a supply to which
clause 10.2 applies no later than 10 days following payment of the GST inclusive
consideration for that supply under that clause.
4.
10.4 Reimbursements





--------------------------------------------------------------------------------




If either party is entitled under this deed to be reimbursed or indemnified by
the other party for a cost or expense incurred in connection with this deed, the
reimbursement or indemnity payment must not include any GST component of the
cost or expense to the extent that the cost or expense is the consideration for
a creditable acquisition made by the party being reimbursed or indemnified, or
by its representative member.
11
11 General

1.
11.1 Notices

(a)
Any notice or other communication (including any request, demand, consent or
approval) to or by a party to this deed must be in legible writing and in
English addressed as shown below (or as specified to the sender by any party by
notice):

Party
Address
Attention
Facsimile
Peabody
701 Market Street, St. Louis, Missouri 63101
United States of America
Chief Legal Officer
+1 314 342 3419
ArcelorMittal
19 avenue de la Liberté, L-2930 Luxembourg City, Luxembourg
Carole Whittall
with a copy to the London office of AM:
Attention: Carole Whittall
7th Floor Berkeley Square House, Berkeley Square London W1J 6AD
United Kingdom
+44 20 7629 5351
Peabody Shareholder
Level 13, BOQ Centre, 259 Queen Street, Brisbane, Queensland 4000
Australia
The Company Secretary
+61 7 3225 5555
Holdco
Level 13, BOQ Centre, 259 Queen Street, Brisbane, Queensland 4000
Australia
The Company Secretary
+61 7 3225 5555
AM
Eemhavenweg 70, 3089 KH Rotterdam
Netherlands
Carole Whittall
with a copy to the London office of AM:
Attention: Carole Whittall
Address:
7th Floor Berkeley Square House, Berkeley Square, London W1J 6AD
+44 20 7629 5351
AM BV2
Eemhavenweg 70, 3089 KH Rotterdam
Netherlands
Carole Whittall
with a copy to the London office of AM:
Attention: Carole Whittall
Address:
7th Floor Berkeley Square House, Berkeley Square, London W1J 6AD
+44 20 7629 5351



If the sender is a company, the notice or communication must be signed by an
officer or under the common seal of the sender.
(b)
A notice or communication given in accordance with clause 11.1(a) can be relied
on by the addressee and the addressee is not liable to any other person for any
consequences of that reliance if the addressee believes it to be genuine,
correct and authorised by the sender.

(c)
Any notice or other communication to or by a party to this deed is regarded as
being given by the sender and received by the addressee:

(1)
if by delivery in person, when delivered to the addressee;





--------------------------------------------------------------------------------




(2)
if by registered mail (with acknowledgement of receipt) within Australia, 4
Business Days from and including the date of postage;

(3)
if by registered mail (with acknowledgement of receipt) to or from a place
outside Australia, 7 Business Days from and including the date of postage;

(4)
if by facsimile transmission, when a facsimile confirmation receipt is received
indicating successful delivery,

but if the delivery or receipt is on a day that is not a Business Day or is
after 5.00pm (addressee's time) it is regarded as received at 9.00am on the
following Business Day.
(d)
A facsimile transmission is regarded as legible unless the addressee telephones
the sender within 2 hours after the transmission is received or regarded as
received under clause 11.1(a) and informs the sender that it is not legible.

(e)
In this clause 11.1, reference to an addressee includes a reference to an
addressee's officers, agents or employees.

2.
11.2 Governing law and jurisdiction

(a)
This deed is governed by the laws of New South Wales.

(b)
Each party irrevocably submits to the non-exclusive jurisdiction of the courts
of New South Wales.

3.
11.3 Service of process

(a)
Without preventing any other mode of service, any document in an action
(including any writ of summons or other originating process or any third or
other party notice) may be served on any party by being delivered to or left for
that party at its address for service of notices under clause 11.1.

(b)
ArcelorMittal irrevocably appoints Mallesons Stephen Jaques (attention: David
Friedlander / Paul Schroder) of Level 61, Governor Phillip Tower, 1 Farrer
Place, Sydney New South Wales 2000, as its agent for the service of process in
Australia in relation to any matter arising out of this deed. If Mallesons
Stephen Jaques ceases to be able to act as such or have an address in Australia,
ArcelorMittal agrees to appoint a new process agent in Australia and deliver to
the other parties within 2 Business Days a copy of a written acceptance of
appointment by the process agent, upon receipt of which the new appointment
becomes effective for the purpose of this deed. ArcelorMittal must inform the
other parties in writing of any change in the address of its process agent
within 2 Business Days of the change.

(c)
Peabody irrevocably appoints Freehills (attention: Tony Damian / Andrew Rich) of
Level 32, MLC Centre, 19 Martin Place, Sydney New South Wales 2000, as its agent
for the service of process in Australia in relation to any matter arising out of
this deed. If Freehills ceases to be able to act as such or have an address in
Australia, Peabody agrees to appoint a new process agent in Australia and
deliver to the other parties within 2 Business Days a copy of a written
acceptance of appointment by the process agent, upon receipt of which the new
appointment becomes effective for the purpose of this deed. Peabody must inform
the other parties in writing of any change in the address of its process agent
within 2 Business Days of the change.

4.
11.4 Waivers and variation

(a)
A provision of, or a right, discretion or authority created under, this deed may
not be:

(1)
waived except in writing signed by the party granting the waiver; and

(2)
varied except in writing signed by the parties,

except to the extent this deed expressly provides otherwise.
(b)
A failure or delay in exercise, or partial exercise, of a power, right,
authority, discretion or remedy arising from a breach of, or default under this
deed does not result in a waiver of that right, power, authority, discretion or
remedy.

5.
11.5 Assignment

(a)
Neither AM nor AM BV2 may assign the benefit of this deed without the written
consent of Peabody.

(b)
Neither Peabody Shareholder nor Holdco may assign the benefit of this deed
without the written consent of ArcelorMittal.

(c)
Peabody may not transfer or delegate its obligations under this deed without the
written consent of AM and AM BV2.

(d)
ArcelorMittal may not transfer or delegate its obligations under this deed
without the written consent of Peabody Shareholder and Holdco.

6.
11.6 Further assurances





--------------------------------------------------------------------------------




Each party must do all things and execute all further documents reasonably
necessary to give full effect to this deed and the transactions contemplated by
it.
7.
11.7 Approvals and consent

If the doing of any act, matter or thing under this deed is dependent on the
approval or consent of a party, that party may give conditionally or
unconditionally or withhold its approval or consent in its absolute discretion,
unless this deed expressly provides otherwise.
8.
11.8 Remedies cumulative

Except as provided in this deed and permitted by law, the rights, powers and
remedies provided in this deed are cumulative with and not exclusive to the
rights, powers or remedies provided by law independently of this deed.
9.
11.9 Counterparts

This deed may be executed in any number of counterparts which together will
constitute one instrument. A party may execute this deed by signing any
counterpart.
10.
11.10 Prohibition and enforceability

Any provision of, or the application of any provision of, in this deed that is
void, illegal or unenforceable in any jurisdiction is to be read down for the
purpose of that jurisdiction, if possible, so as to be valid and enforceable,
and otherwise shall be severed to the extent of the invalidity, illegality or
unenforceability, without affecting the remaining provisions of this deed or
affecting the validity or enforceability of that provision in any other
jurisdiction.
11.
11.11 No merger

The rights and obligations of the parties under this deed do not merge on or
adversely affect, and is not adversely affected by, any of the following:
(a)
completion of any transaction contemplated by this deed;

(b)
any other guarantee, indemnity, mortgage, charge or other encumbrance, or other
right or remedy to which a party is entitled; or

(c)
a judgment which a party obtains against another party or any other person in
connection with this deed.

A party may still exercise its rights under this deed as well as under the
judgment, mortgage, charge or other encumbrance or the right or remedy described
above.
12.
11.12 Entire agreement

This deed embodies the entire agreement between the parties and supersede any
prior negotiation, conduct, arrangement, understanding or agreement, express or
implied, with respect to the subject matter of this deed.
13.
11.13 Contra proferentem excluded

No term or condition of this deed will be construed adversely to a party solely
on the ground that the party was responsible for the preparation of this deed or
that provision.
14.
11.14 Attorneys

If this deed is executed by attorneys, each of the attorneys executing this deed
states that the attorney has no notice of the revocation of the power of
attorney appointing that attorney.


 


 












